Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

Daniels v. Deleon
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1443




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Daniels v. Deleon" (2007). 2007 Decisions. Paper 718.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/718


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-301                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 07-1443
                               ________________

                             ERNEST M. DANIELS,

                                         Appellant


                                         v.

              DOCTOR DELEON, MD of (BOP) Bureau of Prisons;
       ELI LILLY & COMPANY; FOOD AND DRUG ADMINISTRATION;
   DR. WILLIAM HUBBARD, His Chair; DR. LESTER CRAWFORD, His Chair;
           DR. ROBERT TEMPLE, His Chair; CARL PECK, His Chair;
            DR. JANET WOODCOCK; DR. SUSAN BRO, Her Chair;
       DR. SANDRA KWEDER, Her Chair; SCOTT GOTTLIEB, His Chair;
                DR. ANDREW VON ESCHENBACH, His Chair;
                      DR. DAVID KESSLER, His Chair
                  ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                             (D.C. Civ. No. 07-cv-00018)
                    District Judge: Honorable James M. Munley
                  _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 12, 2007

   Before:   MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES.

                              (Filed: July 19, 2007)
                           _______________________

                                   OPINION
                           _______________________
PER CURIAM

       Ernest Daniels appeals the District Court’s order dismissing his complaint for

failure to state a claim. In his complaint dated December 18, 2006, Daniels alleged that

in August 1995, he was prescribed Prozac by Dr. Deleon. He claimed that on March 25,

1996, while still taking Prozac, he attacked another prisoner with a hot iron causing

serious injuries. Daniels stated that in January 2005 he learned that Eli Lilly, the maker of

Prozac, concealed reports from physicians who had described instances of Prozac causing

users to become violent. Daniels named as defendants Dr. Deleon, Eli Lilly, the Food and

Drug Administration, and the FDA’s chairpersons. The District Court dismissed the

complaint before service for failure to state a claim. Daniels filed a timely notice of

appeal.

       Daniels alleged that the defendants violated his constitutional rights under the

Fifth, Eighth, and Fourteenth Amendments by committing negligence, fraud, and medical

malpractice. We agree with the District Court that Eli Lilly was not a state actor and that

the alleged negligence of the FDA, its members, and Dr. Deleon did not rise to the level

of a constitutional violation. See County of Sacramento v. Lewis, 523 U.S. 833, 849

(1998)(“[L]iability for negligently inflicted harm is categorically beneath the threshold of

constitutional due process”). Moreover, Daniels admitted that his tort claim was rejected

as untimely.1 See 28 U.S.C. § 2401.

   1
     The District Court did not abuse its discretion in failing to exercise supplemental
jurisdiction over any state law claims. Moreover, we note that while Daniels stated that

                                              2
       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




he learned of the possible side effects of Prozac in January 2005, several lawsuits
concerning such side effects were consolidated in 1992. See Winkler v. Eli Lilly & Co.,
101 F.3d 1196 (7th Cir. 1996). Thus, his claims were discoverable long before January
2005 and appear to have been filed beyond the two-year statute of limitations for such
actions. See 42 Pa.C.S. § 5542.

                                             3